            Case 1:21-cv-00095-JDB Document 28 Filed 04/01/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                  )
 PHARMACEUTICAL CARE                              )
 MANAGEMENT ASSOCIATION,                          )
                                                  )
                        Plaintiff,                )
                                                  )      Civil Action No. 21-cv-00095-JDB
 v.                                               )
                                                  )
 UNITED STATES DEPARTMENT OF                      )
 HEALTH AND HUMAN SERVICES, et                    )
 al.,                                             )
                                                  )
                        Defendants.               )
                                                  )


                                     JOINT STATUS REPORT

       Plaintiff, Pharmaceutical Care Management Association (PCMA), and Defendants,

the U.S. Department of Health and Human Services (HHS), et al., through their undersigned

counsel, submit this joint status report.

       1.       Plaintiff in this action raises procedural and substantive challenges to a final

rule promulgated by HHS on November 20, 2020, which finalized certain new definitions,

changed the scope of an existing regulatory safe harbor to remove protection for certain

pharmaceutical reductions in price, and added two new safe harbors. See Fraud and Abuse;

Removal of Safe Harbor Protection for Rebates Involving Prescription Pharmaceuticals and Creation of

New Safe Harbon Protection for Certain Point-of-Sale Reductions in Price on Prescription

Pharmaceuticals and Certain Pharmacy Benefit Manager Service Fees, 85 Fed. Reg. 76,666 (HHS,

Nov. 30, 2020) (Discount Rule).
               Case 1:21-cv-00095-JDB Document 28 Filed 04/01/21 Page 2 of 3




          2.       In a rule published in the Federal Register on February 2, 2021, HHS

announced that it was undertaking a regulatory review of the Discount Rule, including the

interactions between the Rule’s various provisions and the overall regulatory framework. See

Notice, ECF No. 16. To assure time for that review, HHS delayed the effective date of the

new safe harbor provisions and new definitions from January 29, 2021, until March 22, 2021.

See id.

          3.       Upon the request made by the parties through stipulation, this Court

subsequently issued two orders that collectively postponed the effective dates of all of the

rule’s provisions until January 1, 2023. See Order, ECF No. 19; Order, ECF No. 27. The

Court’s order also placed this case in abeyance, subject to the continued consent of the parties.

Order, ECF No. 27.

          4.       At this time, HHS’s review of the Discount Rule remains ongoing. HHS does

not presently know when that review will be complete, but anticipates that the review will not

be complete before May 1, 2021, at the earliest.

          5.       The parties believe this case should remain in abeyance, and propose that the

parties submit another joint status report on May 1, 2021.

          6.       Plaintiff appreciates HHS’s effort to review the Discount Rule. Should the

Discount Rule and its current effective dates remain in place, however, Plaintiff anticipates

that it may become necessary as early as this summer to resume these proceedings in order to

ensure sufficient time for briefing and decision on the status of the Discount Rule before

PCMA’s members begin planning and preparation for the 2023 contract year.
        Case 1:21-cv-00095-JDB Document 28 Filed 04/01/21 Page 3 of 3




Dated: April 1, 2021               Respectfully submitted,

                                   BRIAN M. BOYNTON
                                   Acting Assistant Attorney General

                                   JENNIFER D. RICKETTS
                                   Director, Federal Programs Branch

                                   MICHELLE BENNETT
                                   Assistant Branch Director

                                   /s/ Alexander V. Sverdlov
                                   ALEXANDER V. SVERDLOV (NY Bar
                                   4918793)
                                   Trial Attorney
                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street, N.W.
                                   Washington, DC 20005
                                   Tel: (202) 305-8550
                                   alexander.v.sverdlov@usdoj.gov

                                   Attorneys for Defendants

                                   /s/ Helgi C. Walker
                                   Helgi C. Walker, D.C. Bar No. 454300
                                   Matthew S. Rozen, D.C. Bar No. 1023209
                                   Brian A. Richman, D.C. Bar No. 230071
                                   Max E. Schulman, D.C. Bar No. 1660490
                                   GIBSON, DUNN & CRUTCHER LLP
                                   1050 Connecticut Avenue, N.W.
                                   Washington, D.C. 20036
                                   Telephone: (202) 955-8500
                                   Facsimile: (202) 467-0539
                                   HWalker@gibsondunn.com

                                   Attorneys for Plaintiff Pharmaceutical Care
                                   Management Association
